Citation Nr: 1417846	
Decision Date: 04/21/14    Archive Date: 05/02/14

DOCKET NO.  05-31 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to service connection for a back condition, to include degenerative arthritis, (claimed as residuals of an old back injury).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1948 to September 1952. 

This matter has come before the Board of Veterans' Appeals (Board) on appeal from a July 2004 rating decision of the Detroit, Michigan Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran filed a notice of disagreement in October 2004.  In January 2005, the Veteran was provided with a statement of the case (SOC).  He perfected his appeal with the timely submission of a VA Form 9 in August 2005.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in June 2006.  A transcript of that hearing is associated with the claims file.  At his Travel Board hearing in June 2006, the Veteran submitted additional evidence with a waiver of initial RO consideration.  See 38 C.F.R. § 20.1304 (2013). 

This claim was previously before the Board in August 2007 and August 2010 and was remanded for further development.  That development having been completed, this claim is once again before the Board.

A review of the Veteran's Virtual VA electronic claims file revealed a copy of a hearing brief from the Veteran's representative as well as a copy of the September 2013 VA examination.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).






FINDING OF FACT

The Veteran did not exhibit a back condition, to include degenerative arthritis, in service or within one year after discharge from service, and a back condition, to include degenerative arthritis, is not otherwise shown to be associated with service.


CONCLUSION OF LAW

Service connection for a back condition, to include degenerative arthritis, (claimed as residuals of an old back injury), was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 3.307, 3.309 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119   (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The RO informed the Veteran of VA's duty to assist him in the development of his claim in letters dated November 2003 and March 2006, that contained all of the required notice.  The Veteran has not shown any prejudice in regard to the timing or content of the notice provided.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law  imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records, VA outpatient treatment records, and private treatment records have been obtained and associated with the claims file.  The duty to assist also includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records and relevant social security administration (SSA) records.  38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. Cir. 2010).  The record does not indicate that the Veteran was in receipt of SSA benefits.  Additionally, VA provided the Veteran with medical examinations that were adequate because the examiner reviewed the claims file, took a full medical history, conducted the appropriate diagnostic testing, and provided rationales for the ultimate medical opinions.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  There is no indication in the record that additional evidence relevant to the issue decided herein is available and not part of the claims file.  See Pelegrini, 18 Vet. App. at 121-22.  As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 537, 542-43 (2006), aff'd, Mayfield v. Nicholson, 499 F.3d 1317 (2007); see also Dingess/Hartman, 19 Vet. App. at 486.

The claim has previously been remanded for further development. The Board finds on review that the RO substantially complied with the requirements articulated in the Board's remands.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

The Veteran has also been afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires the hearing officer or Veterans Law Judge who chairs a hearing to explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the presiding Veterans Law Judge identified the issues to the Veteran and asked specific questions directed at identifying whether the Veteran met the criteria for service connection and the claimant volunteered his subjective symptoms, theory of entitlement, and employment history during the period under consideration.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim on appeal and the Veteran provided testimony relevant to those elements.  As such, the Board finds that there is no prejudice in deciding the claim at this time and no further action pursuant to Bryant is necessary.

Legal Criteria

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§1110, 1131; 38 C.F.R. § 3.303(a).  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506   (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.

Service connection may also be granted for chronic disabilities, such as arthritis, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted in service is not shown to be chronic, then a showing of continuity of symptomatology after service will be required to establish service connection.  38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology is specifically limited to the chronic conditions listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity to symptomatology can be used only in cases involving those disorders explicitly recognized as chronic under 38 C.F.R. § 3.309(a)).  The Veteran's current diagnosis of degenerative arthritis of the back is considered a chronic condition under the statute.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2002).  Therefore, presumptive service connection, and service connection based on continuity of symptomatology, are for application in this case.

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence, which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the appellant.  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Background

The Veteran essentially contends that his current back condition, to include degenerative arthritis, originates from a back injury he sustained in a 1950 motor vehicle accident during service.  In a June 1993 statement, the Veteran stated his belief that his back condition began after the 1950 accident, but claims that the military treatment providers failed to detect or diagnose any problems.  In a July 2004 statement, the Veteran stated to the effect that he began experiencing back pain approximately one year after the accident while he was still in service, and that no further evaluation was made to resolve his back problems in the military.

In a July 2004 statement, as well as at the June 2006 Board hearing, the Veteran recounted that, after service, in May 1953, he awoke and was unable to stand from pain in his lower back; that, until 1958, he had intermittent pain and sought continuous treatment with little resolution, with the exception of heat lamp treatment that gave temporary relief; that, in 1958, his pain worsened and became more frequent; and that in 1959, he was given x-rays at the Duluth Clinic, which showed a number of problems in his lower back that were found to be related to an old injury.  The Veteran also related that he continued treatment up to 1984, when his back pain became unbearable and continued to increase in severity and frequency.  The Veteran further stated that he has continued to receive treatment for his back since that time, but there has been no resolution, and, as of 2003, he was informed that surgery would no longer be an option.

The service treatment records show that the Veteran was injured in a motor vehicle accident in December 1950 resulting in a nine day hospital stay.  On December 19, 1950, it was noted that the Veteran was a passenger in an automobile accident immediately before admission to the hospital.  It was noted that he complained of a cut over his right eye and he was diagnosed with a wound, lacerated scalp, right supra-orbital region.  The Veteran's initial physical examination was overall negative, with the exception of a two inch laceration over the right eyebrow and a four inch laceration down the midline of the scalp.  Radiographic examination of the nose revealed no fracture, dislocation, or other bony pathology.  The wounds were sutured, blood pressure was taken, pulse was taken, blood was drawn, urine was collected, and sensorium evaluation was made.  All results were normal.  It was noted that there was caked blood in the mouth and pharynx with no noticeable cause.  There were no complaints, treaments, or diagnoses of any back conditions discussed.

On December 20, 1950, the Veteran was provided with a radiographic examination of the skull which revealed a transverse fracture of the nasal bone with about one millimeter separation dislocation.  There were no complaints, treaments, or diagnoses of any back conditions discussed.

On December 22, 1950, the Veteran's dressings were changed on both wounds and looked clean.  The Veteran reported that he was feeling good.  There were no complaints, treaments, or diagnoses of any back conditions discussed.

On December 23, 1950, the Veteran reported feeling good and temperature and pulse were normal.  His right eye was three quarters of the way open.  The Veteran complained of a pain on each side of his nose in the maxillary sinus area with a serosanguinous discharge of the nose.  He was given diathermy and nose drops.  There were no complaints, treaments, or diagnoses of any back conditions discussed.

On December 26, 1950, the doctor diagnosed acute maxillary sinusitis due to obstruction from soft tissue swelling on the right side.  Daily shrinkage for a few days with nose drops to keep the nose open was provided.  There were no complaints, treaments, or diagnoses of any back conditions discussed.

On December 27, 1950, it was noted that the pain in the maxillary sinus had disappeared and the nose remained open throughout the night.  The Veteran was discharged from the hospital as it was determined that he was fit and ready for duty.  There were no complaints, treaments, or diagnoses of any back conditions discussed.

Although the Veteran continued to complain of symptoms related to and received treatment for his sinuses, among other ailments, throughout his military service until discharge, there were no complaints, treaments, or diagnoses of any back conditions discussed.  The Veteran's September 1952 discharge examination also revealed no complaints, treatments, or diagnoses of any back conditions.  In fact, the only problem mentioned by the Veteran and noted by the examiner was a right foot deformity, in which the first, second, and third toes were fused, and the fourth was missing.

In April 1958, the Veteran applied to re-enlist into the military and was administered a physical examination.  At this examination, the Veteran related that he was in excellent health and discussed no complaints related to his back.  The only musculoskeletal condition that he mentioned was the removal of his right toe as a child.  The examiner did not note or diagnose any problems related to the Veteran's back.

A private treatment record from December 1959 showed that the Veteran was seen for complaints of back pain.  It was indicated that the provider had also seen the Veteran for this problem initially three months earlier.

A private treatment record from April 1983 indicated that the Veteran had been treated since September 1977 for his back condition.  He received treatment for chronic subluxation of the thoracic and lumbar spine.  The provider opined that this condition was caused by trauma at some point in the past twenty to forty years.

The Veteran was provided with a VA examination in June 1983.  At the examination, it was noted that the Veteran complained of low back pain that had been progressing since a motor vehicle accident in military service.  The Veteran claimed that he had received regular treatment for this condition since 1964 by a chiropractor.  Examination revealed tenderness over the thoracic and lumbar spine and range of motion testing revealed full ranges with the exception of a limitation of flexion to 70 degrees with painful motion.  The examiner diagnosed the Veteran with an old back injury by history that was intermittently symptomatic.

A private treatment record in August 1984 showed that the Veteran had been seen for back problems since May 1984.  The Veteran complained of back pain that was recurrent and related his injuries to an auto accident in military service.  The Veteran was diagnosed with exostosis to the anterior upper thoracic vertebrae and fusion of the L3 and L4.  The provider opined that osteological changes have occurred over a few years.

In an August 1984 lay statement, the Veteran's brother indicated that the Veteran was in an auto accident in service in December 1950.  The brother further indicated that the Veteran now suffers from a misalignment in his spinal column and is in distress every time he comes home to visit.

In an April 1997 private treatment record, it was indicated that the Veteran had back pain for many years.  The provider found that there had only been an injury to the cervical spine, but that the Veteran had pain all along the spine, creating difficulty in the lower extremities as well.  The provider diagnosed the Veteran with suspected possible spinal stenosis due to multiple degenerative changes in the lumbar spine.  In June 1997 the Veteran was given a myelogram and CT scan which showed multiple degenerative changes, scoliosis, and mild spinal stenosis.  In July 1997, the Veteran was administered an additional examination and diagnosed with chronic myofascial low back pain with elements of sacral torsion and sacroiliac dysfunction.  It was further noted that the Veteran had claimed a gradual onset of low back pain for only the past three years and that he had a history of a 1949 accident with a "chip fracture" of the thoracic vertebrae, which had healed, and a 1953 back injury which resolved with heat treatment.

In October 2003, private treatment records show that the Veteran was diagnosed with marked degenerative changes with dextroconvex scoliosis.  An additional October 2003 private treatment record showed that the Veteran complained of low back pain that had been going on for about three months, although he related that pain had been intermittent in the past.  The Veteran was unable to identify a specific injury or precipitating event.  

In a February 2004 private treatment record, the provider indicated that the Veteran had informed him that his back pain was related to a 1950 auto accident.  The provider diagnosed the Veteran with low back pain and degenerative changes seen at L4-5 secondary to lumbar spondylolisthesis

In an additional February 2004 private treatment record, the Veteran's provider indicated that he had treated the Veteran for a back condition since the 1980's.  The provider further indicated that he had reviewed the Veteran's treatment record and that reports indicated that his spinal condition is likely a result of an old injury that occurred years before his treatment in that office.

In a May 2004 private treatment record, it was indicated that the Veteran had seen the provider for a period of approximately three years for paraspinal back pain.  The provider indicated that the Veteran attributed his complaints as originating from a 1950 motor vehicle accident while he was in the military.

A February 2008 private treatment record indicated that the Veteran had been a patient since 2003.  It was further opined that the Veteran's degenerative joint disease of his spine was due to a problem that began many years ago.

The Veteran was provided with an additional VA examination in September 2009.  At the examination, the Veteran stated that he was involved in an auto accident in 1950 in the service.  He further related that, about six months after service, he began experiencing back pain.  The Veteran was diagnosed with degenerative arthritis of the cervical and lumbar spine that was consistent with the normal aging process.  The examiner opined that it was less likely than not that the Veteran's back condition was related to military service.  In support, it was provided that the Veteran's back condition was consistent with the normal aging process, that the Veteran did not indicate that the back condition was related to the in-service auto accident, and that service treatment records revealed no indication of a chronic back condition.

In a January 2011 private treatment record, it was indicated that the Veteran had been a patient since 2003.  The provider opined that the Veteran's back condition was as least as likely as not related to his period of military service and the motor vehicle accident in 1950.  In support, it was provided that the Veteran's current MRI finding and overall clinical presentation showed this.

The Veteran was provided with an additional VA examination in July 2012.  The Veteran was diagnosed with degenerative joint disease of the spine.  The Veteran indicated that his back was injured in 1950 during an auto accident in service.  He further indicated that in April 1953, he began experiencing back problems and has received treatment since that time.  The examiner did not provide an opinion.

An additional VA examination was provided in September 2013.  Upon reviewing the Veteran's claims file, the examiner opined that the Veteran's claimed condition was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  In support, the examiner provided that the Veteran's back condition was from some unidentified trauma that occurred between 1958 and 1977 as well as the fact that the Veteran's x-rays showed signs of the natural aging process.  The Veteran's service treatment records showed that he was injured in a motor vehicle accident in 1950, but do not show that any back conditions were the result of such injury.  Further, the Veteran's service treatment records show no treatment for a back condition and did not show any indication of such on the Veteran's discharge examination.  Additionally, in a 1958 reenlistment examination, six years after military service and eight years after the accident, the Veteran indicated that he was in excellent health and did not have any musculoskeletal problems related to the back.  Last, a private treatment record from April 1983 indicated that the Veteran had been treated since September 1977 for his back condition.  As such, the examiner determined that the etiology of the Veteran's back condition must have occurred in between 1958, when he reported excellent health, and 1977, when treatment records indicate he began seeking treatment.

Analysis

Based upon the evidence of record, the Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for a back condition, to include degenerative arthritis (claimed as residuals of an old back injury), so the appeal must be denied.  

The evidence does show that there is a current disability for VA purposes, as there is evidence that the Veteran's has been diagnosed with a low back condition with degenerative changes and scoliosis, as shown in the Veteran's private treatment records and VA examinations.  However, as will be discussed below, the probative evidence of record does not show that the Veteran sustained any injury to his back in service, nor were any symptoms of a back condition noted in service or within one year after service.  Because there is no evidence of an in-service back injury or symptoms associated with a back condition noted in service or within the year thereafter, the issue of a nexus does not even materialize and the Veteran's claim fails.  See Shedden, 381 F.3d at 1167; Caluza, 7 Vet. App. at 506, aff'd per curiam, 78 F.3d at 604; Hickson, 12 Vet. App. at 253; 38 C.F.R. § 3.303.

Here, the Veteran's service treatment records effectively rule out any indication of a back injury or back problems in military service.  Contrary to the Veteran's contention, the evidence does not support a finding that the Veteran sustained a back injury or any back problems at the time of the 1950 automobile accident.  The Board emphasizes the fact that the Veteran was hospitalized for nine days after his accident and had ample opportunity to apprise the treating physicians of any and all complaints related to such.  In fact, the service records show that the Veteran did make several complaints relating to other injuries for which he was treated, to include lacerations, sinusitis, and related facial pain.  There was never any mention of pain or other symptoms related to the back during this time period.  Also, for the duration of the Veteran's military service until he was discharged in 1952, treatment records show that he was seen on multiple occasions for other conditions, such as sinusitis.  However, despite another ample opportunity to complain about back problems, which the Veteran has repeatedly maintained existed during service, the records contain no such discussion and the final discharge examination likewise contain no notations about anything relating to the back, despite discussing his right foot condition.  It is reasonable to assume that if the Veteran had been given the opportunity to discuss one musculoskeletal condition, i.e. the foot problem, he would have also been prompted to discuss another one, i.e., a back problem, if one had truly existed.  Lastly, the Veteran had an additional opportunity to complain about his alleged back condition in 1958 at his re-enlistment examination.  However, instead of doing so, he reported that he was in excellent health and only mentioned the prior foot problem.  Again, if a back condition had actually existed at that time, it is reasonable to assume that the Veteran would have reported it since he already reported another musculoskeletal condition related to the foot.

Additionally, following the Veteran's discharge from the service, the first evidence of any kind referring to any problem in his back was in 1959, nearly nine years after the accident and seven years after release from active duty.  Furthermore, this medical record indicates that the Veteran had been seen for this problem just three months earlier and did not relate the etiology to an in-service back injury.  The Board notes that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333   (Fed. Cir. 2000).  In addition, the first objective diagnosis of arthritis in 1997 is well outside of the one year presumptive period.

The Board also notes the Veteran's statements regarding the onset and continuation of his symptoms of a back condition and finds that, while he is competent to make such statements, he is not found to be credible.  When addressing a claim on the merits, the Board has an obligation to evaluate the credibility of evidence and to assign probative weight to competent evidence.  See Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997) (recognizing the Board's "authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other items of evidence").

Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994) (explaining that competency has to do with whether the evidence may be considered by the trier of fact); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").

As to some of the factors that go into making credibility determinations both the Court of Appeals for Veterans Claims (Court) and the Court of Appeals for the Federal Circuit (Federal Circuit) have provided guidance.  See Buchanan, 451 F3.d at 1336-37 (stating that "the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself, i.e., because of possible bias, conflicting statements, etc. ".); see also Caluza, 7 Vet. App. at 511   (stating that "[t]he credibility of a witness can be impeached by a showing of interest, bias, inconsistent statements, or, to a certain extent, bad character.").

Here, the Veteran is competent to make statements regarding the onset and continuation of his back symptoms, as pain is an observable symptom within the realm of his personal knowledge.  However, the credibility of such statements is impeached via his internally inconsistent lay statements and statements that he reported to the service department and health care providers at the time of the 1950 accident and 1958 re-enlistment.  Regarding onset, while the Veteran has consistently related his back pain to the 1950 motor vehicle accident, he has given differing and conflicting statements regarding the onset of related symptoms.  For instance, in his June 1983 statement, the Veteran indicated that his injuries collectively, of which he discusses his back condition as well, bothered him in service and he sought treatment from that time as well as after service.  In addition, in his July 2004 statement, he indicated that symptoms of his back condition began a year after the accident, while he was still in service.  However, in his June 2006 Board testimony, September 2009 VA examination, and July 2012 VA examination, the Veteran indicated that symptoms related to his back condition first began approximately six months (April 1953 to May 1953) after discharge from service.  As an aside, the Veteran did also indicate the treatment six months after service in his July 2004 statement, but asserted that this was a continuation of complaints of symptoms that began in service.  At the June 1983 VA examination, though, the Veteran claimed that he had only been treated for symptoms of this condition since 1964 by a chiropractor and in an October 2003 private treatment note, the Veteran indicated that he did not know of a possible etiological cause.

Based upon the medical records and statements, it appears that the Veteran's allegations regarding onset of symptoms, and even the initial injury itself, are called into question.  Most importantly, however, the service treatment records directly contradict the Veteran's assertions, as they revealed no complaints, treatment, or diagnoses of back conditions, despite ample opportunity for such to occur as discussed above.  Additionally, the Veteran's contentions regarding onset of symptoms have grown more precise with time, particularly during the second time period for which the Veteran has attempted to obtain entitlement to service connection for a back condition, while such reporting of symptoms was more imprecise the closer in proximity to the time of the 1950 accident and for the primary purpose of treatment, rather than compensation.  As such, the Veteran's contentions regarding an in-service back injury or symptoms resulting therefrom have no basis upon which to be accepted as credible, because they are at variance with the complaints he related at the time of his in-service accident and hospital treatment, at the time of his separation and re-enlistment examinations, and at the time of his 1959 private medical treatment session, and thus are found to lack probative value.

Because the Veteran is found to be not credible, any history reported by him to treatment providers also calls in to question the credibility of any medical opinions made by such providers.  Other treatment records mentioned the Veteran's own statements that his condition was related to a motor vehicle accident in service without any comment.  The June 1983 VA examination, February 2004 private treatment record, and May 2004 private treatment record based their assessments of the Veteran's back condition as stemming from a 1950 automobile accident based solely upon the Veteran statements that his symptoms had occurred since that time.  However, the Board finds that any reliance these medical professionals placed upon the Veteran's subjective history is detrimental to their findings as the Veteran has been determined to not be a credible historian.

Furthermore, due to the fact that the Veteran is found to be not credible, any opinions relating the Veteran's back condition to military service or a 1950 back injury lacks probative value.  Only one of the private treatment records, January 2011, provided a positive etiological opinion relating the Veteran's back condition to military service.  However, although the treatment provider indicated that an MRI and clinical presentation supported this, no reference to specific findings was made, nor was there any analysis shown of how these findings related to the conclusion.  It is noted that the Veteran provided a subjective history of back symptoms stemming from an automobile accident in service, so it is likely that the treatment provider based his opinion upon this contention.  As such, the opinion was based upon information that is not credible and is, thus, flawed and has no probative value.

As for the August 1984 statement from the Veteran's brother, the same analysis regarding the Veteran's lack of credibility, as discussed above, also attaches to his brother's statement.  This is so because, although the service department records confirm that the Veteran was injured in an automobile accident in 1950, they also confirm that the Veteran did not sustain a back injury or symptoms of a back condition at the time of that accident or at any other time during service.  Since the Veteran's brother was not an eyewitness to the scene of the in-service accident, he has no actual knowledge of when or how the Veteran's back condition came to exist.  Thus, any opinion regarding when and what actions or sequence of events caused the Veteran's current back condition is outside of the scope of the brother's competence.  Therefore, to the extent that his statement implies that the Veteran's current back condition came about as a result of the 1950 automobile accident, such implication, in light of the contrary evidence contained in the service department records and the Veteran's lack of credibility, provides neither a competent nor credible basis for the claim.  Hence, the August 1984 statement is also flawed and has no probative value.

The Board thus finds that the only evidence remaining that is consistent and probative are the service treatment records and the September 2013 VA examination opinion.  The opinion provided a well-reasoned analysis, finding that the absence of complaints and treatment for a back condition during military service or within a year after service, as well as the fact that the Veteran's clinical findings showed evidence of the natural aging process, revealed the Veteran's back condition to be less likely than not related to military service.  Rather, this opinion found that the clinical findings and medical evidence of record indicated that the Veteran's back condition was consistent with the natural aging process.  It is also noted that the 2013 examiner additionally concluded that an earlier trauma, occurring sometime between 1958, when the Veteran last claimed excellent health, and 1977, the earliest treatment record that examiner noted, could have also contributed to the Veteran's back problems.  This is also consistent with the medical record as the earliest record showing treatment for a back condition in the claims file is in 1959, which would fall within the above described period.

Last, in regard to continuity of symptoms, the Board find that the Veteran's claimed back condition, as it involves arthritis, is properly afforded such consideration, as it is one of the enumerated conditions in 38 C.F.R. § 3.309(a).  Walker, 708 F.3d 1331.  However, due to the finding that there was no credible or probative evidence of a back injury or symptoms of a back condition noted in service (or within one year after service), any further discussion of continuity of symptoms from such is rendered moot and shall be discussed no further.

Accordingly, for the reasons and bases discussed above, service connection for a back condition, to include degenerative arthritis, (claimed as residuals of an old back injury) is denied. 

While the Board is sympathetic to the Veteran's claim, taking into account all of the relevant evidence of record, the preponderance of the evidence is against a finding of an in-service back injury or symptoms of a back condition noted in service or within one year after service, the Board concludes that service connection is not warranted.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence are against the claim.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert, 1 Vet. App. at 55.


ORDER

Entitlement to service connection for a back condition, to include degenerative arthritis, (claimed as residuals of an old back injury) is denied.




_________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


